Title: To James Madison from Richard Rush, 13 July 1814
From: Rush, Richard
To: Madison, James


        
          Sir
          Washington July 13. 1814
        
        The enclosed letter came under cover to me by this day’s mail, with a request that I would deliver it into your hands.
        Having been informed of what it relates to, I feel very reluctant at being thus the instrument of obtruding upon your notice a subject of merely local concern at a time when I so well know that your mind is anxiously occupied upon matters of so much more deep and general interest.
        As, however, I have been selected as the medium of conveying it to you it is only left to me to comply. With the highest respect I remain &c &c &c
        
          Richard Rush.
        
      